Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 – 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu et al. (Colossal Ultraviolet Photoresponsivity of Few-Layer Black Phosphorus, American Chemical Society, July 24, 2015, pp. 8070 – 8077).
With regards to claim 17, Wu discloses a method of manufacturing a sensor for discriminating between wavelength regions in an electromagnetic spectrum (Abstract, Figure 1a discloses few-layer black phosphorus photo-FET), comprising the steps of: supporting a sensing element on a surface of a substrate (the section titled Methods - "Sample Fabrication" at p. 8075 discloses black phosphorus flake); forming at least one pair of terminal electrodes on the substrate surface in mutually spaced apart and opposing relation, and in electrical contact with the sensing element (Fig. 1a and section titled “Methods” "Sample Fabrication” at p. 8075 discloses Ti/Au electrodes).
With regards to claim 18, Wu discloses the sensing element comprises at least one black phosphorus flake (Title), (the section titled Methods - "Sample Fabrication" at p. 8075 discloses black phosphorus flake).

With regards to claim 20, Wu discloses wherein the black phosphorus flake has a thickness that is greater than about 3 nm and/or a lateral dimension that is greater than about 1 pm (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 -12, 15 – 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Colossal Ultraviolet Photoresponsivity of Few-Layer Black Phosphorus, American Chemical Society, July 24, 2015, pp. 8070 – 8077) in view of Journot et al. (Self-Assembled UV Photodetector Made by Direct Epitaxial GaN Growth on Graphene, American Chemical Society, 2018, 10, pp. 18857 – 18862).
With regards to claims 1, 15 and  23, Wu discloses a sensing clement for use in a sensor for discriminating between wavelength regions m an electromagnetic spectrum (Abstract, Figure 1a  discloses few-layer black phosphorus photo-FET), comprising at least one black phosphorus flake supported on a surface of a substrate (the section titled Methods - "Sample Fabrication" at p. 8075 discloses black phosphorus flake), wherein the black phosphorus flake is responsive to electromagnetic radiation to yield a change in photocurrent measured between a pair of terminal electrodes disposed on the 
Wu does not disclose expressly disclose that a negative dependency on the intensity corresponds to a second wavelength region. However, it is considered that this negative dependency on the intensity is a material property of the layered black phosphorus sensing element, and that measurements made between 280 to 315 nm would provide a negative dependency on intensity. Nonetheless, Wu fails to specifically a negative dependency on the intensity corresponds to a second wavelength region.
Journot discloses a detector with at least a pair of electrodes further comprising a responsivity as the claimed negative dependency (pp. 18860 – 18861) (Figure 6a & 6b). In view of the utility, to quantify performances or responsivity within a desired spectrum and to provide hybrid devices as needed, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu with Journot. 
With regards to claims 2 and 16, Wu modified discloses the first wavelength region corresponds to wavelengths that fall within a range of 315 nm to 400 nm, and the second wavelength region corresponds to wavelengths that fall within a range of 280 nm to 315 nm (pp. 8072 & 8074).

With regards to claim 4, Wu modified discloses sensor the black phosphorus flake has a bandgap greater than 0.2 electron volts (pp. 8070).
With regards to claim 5, Wu modified discloses the black phosphorus flake has a thickness that is greater than about 3 nm (Figure 1).
With regards to claims 8 -11, Wu modified discloses that the black phosphorus flakes has a plurality of responsivities falling with a few different ranges to allow continuously routine optimizations depending on particular viable candidates for optoelectronic applications as needed. 
Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having  ordinary skill in the art at the time the invention was made to modify Wu to include the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed limitations for the purpose of meeting specific applications calling for the particular ranges.
With regards to claim 12, Wu modified discloses that the sensor substrate is an oxide coated silicon substrate (METHODS – pp. 8075).
Claims 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. and Journot et al. in view of Zhu et al. (Flexible Black Phosphorous .
With regards to claim 6, Wu modified discloses the claimed invention according to claim 9 but fails to expressly disclose the lateral dimensions that is greater than about 1pm. Zhu discloses a lateral dimension of the flakes greater than about 1 pm (Figure 1c) (pp. 1885). In view of the utility, to improve the performances of the devices, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu with Zhu.

With regards to claims 13 and 14, Wu modified discloses the claimed invention according to claim 9 but fails to expressly disclose a polymer substrate manufactured from a polymer selected from the group consisting of polyethylene 2,6- naphthalate) (PEN), polyethylene imine (PEI), poly(methyl methacrylate) (PMMA), polyimide (PI), polyethylene terephthalate (PET), and polydimethylsiloxane (PDMS).
Zhu discloses a PI substrate in order to create outstanding device performance (pp. 1885). In view of the utility, to improve the performances of the devices, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu with Zhu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/DJURA MALEVIC/           Examiner, Art Unit 2884